Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

LUIS EDUARDO UZHCA, individually and on behalf of all
others similarly situated,

Plaintiff COLLECTIVE ACTION
COMPLAINT
~against-
JURY TRIAL
FELLOS NYC CONSTRUCTIONS CORP., CASTILLO DEMANDED

CONTRACTORS INC., and ALFREDO FERNANDO
BAQUIAX TACAM, as individual,

Defendants.

 

1,

Plaintiff, LUIS EDUARDO UZHCA, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiff, LUIS EDUARDO UZHCA, individually and on behalf of all others
similarly situated, through undersigned counsel, brings this action against FELLOS
NYC CONSTRUCTIONS CORP., CASTILLO CONTRACTORS _INC., and
ALFREDO FERNANDO BAQUIAX TACAM, as individual, (hereinafter referred
to as "Defendant"), to recover damages for egregious violations of state and federal
wage and hour laws arising out of Plaintiff's employment at FELLOS NYC
CONSTRUCTIONS CORP. and CASTILLO CONTRACTORS INC., located at 7802
18" Avenue, 1S Floor, Brooklyn, New York 11214.
As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
10.

11.

12.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff, LUIS EDUARDO UZHCA, residing at 6912 32™4 Avenue, Jackson Heights,
New York 11377, was employed by Defendant at FELLOS NYC
CONSTRUCTIONS CORP. and CASTILLO CONTRACTORS INC. from in or
around June 2013 until in or around December 2019.
Upon information and belief, Defendant, FELLOS NYC CONSTRUCTIONS CORP.,
is a corporation organized under the laws of New York with a principal executive
office at 7802 18 Avenue, Brooklyn, New York, 11214.
Upon information and belief, Defendant, FELLOS NYC CONSTRUCTIONS CORP.,
is a corporation authorized to do business under the laws of New York.
Upon information and belief, Defendant, CASTILLO CONTRACTORS IN C,, isa
corporation organized under the laws of New York with a principal executive office
at 7802 18" Avenue, Brooklyn, New York, 11214.
Upon information and belief, Defendant, CASTILLO CONTRACTORS INC.,, is a

corporation authorized to do business under the laws of New York.
13.

14.

15.

16.

17.

18.

19.
20.

21.

22.

23,

24.

25.

Defendants, FELLOS NYC CONSTRUCTIONS CORP., and CASTILLO
CONTRACTORS INC., are hereinafter collectively referred to as the “Corporate
Defendants.”

At all times relevant to this action, the Corporate Defendants were and are enterprises
as defined in Sec. 3(r) of the FLSA, 29 U.S.C. § 203().

At all times relevant to this action, the Corporate Defendants were Plaintiffs
employers as defined by 29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6),
and employed and/or jointly employed Plaintiff.

Upon information and belief, the Corporate Defendants shared common management,
as all are operated by individual Defendant, ALFREDO FERNANDO BAQUIAX
TACAM.

Upon information and belief, the Corporate Defendants shared a common owner as
individual Defendant, ALFREDO FERNANDO BAQUIAX TACAM, was an owner
for both Corporate Defendants.

Upon information and belief, the Corporate Defendants shared the same pay practices
to pay employees, including the Plaintiff.

Upon information and belief, the Corporate Defendants managed the same properties.
Upon information and belief, the Corporate Defendants functioned as an integrated
enterprise.

As such, the Corporate Defendants were joint employers of Plaintiff from in or
around June 2013 until in or around December 2019.

Upon information and belief, Individual Defendant, ALFREDO FERNANDO
BAQUIAX TACAM, owns and operates the Corporate Defendants.

Defendant, ALFREDO FERNANDO BAQUIAX TACAM, is an agent of the
Corporate Defendants.

Defendant, ALFREDO FERNANDO BAQUIAX TACAM, has power over personnel
decisions for the Corporate Defendants, including the power over all personnel

decisions as to Plaintiff.
Upon information and belief, Defendant, ALFREDO FERNANDO BAQUIAX
TACAM, has power over payroll decisions for the Corporate Defendants, including
26.

27.

28.

29.

30.

31.

32.

the power to set Plaintiffs pay, adjust Plaintiff's pay, and determine the manner and
frequency in which Plaintiff was paid.

Defendant, ALFREDO FERNANDO BAQUIAX TACAM, has the power to hire and
fire employees, including the Plaintiff, for the Corporate Defendants.

Defendant, ALFREDO FERNANDO BAQUIAX TACAM, establishes employees’
wages, set employees’ work schedules, and maintains employees’ employment
records, including Plaintiff, for the Corporate Defendants.

Defendant, ALFREDO FERNANDO BAQUIAX TACAM, would inform Plaintiff
where he would need to go to perform work, would advise Plaintiff what time to
atrive at the job site and would provide Plaintiff his pay.

Defendant, ALFREDO FERNANDO BAQUIAX TACAM, would supervise Plaintiff
on job sites and instruct Plaintiff on what tasks needed to be performed.

During all relevant times herein, Defendant, ALFREDO FERNANDO BAQUIAX
TACAM, was Plaintiffs employer within the meaning of the FLSA and NYLL.

On information and belief, FELLOS NYC CONSTRUCTIONS CORP., is, at present
and has been at all times relevant to the allegation in the complaint, an enterprise
engaged in interstate commerce within the meaning of the FLSA in that the entity (i)
has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (ii) has had an annual gross
volume of sales of not less than $500,000.00.

On information and belief, CASTILLO CONTRACTORS INC., is, at present and has
been at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
33,

34,

35.

36.

37.

38.

39,

40,

Al,

Plaintiff, LUIS EDUARDO UZHCA, was employed by Defendants at FELLOS NYC
CONSTRUCTIONS CORP. and CASTILLO CONTRACTORS INC., from in or
around June 2013 until in or around December 2019.

During Plaintiff, LUIS EDUARDO UZHCA’S employment by Defendants at
FELLOS NYC CONSTRUCTIONS CORP., and CASTILLO CONTRACTORS INC.,
Plaintiffs primary duties were as a carpenter, while performing other miscellaneous
duties from in or around June 2013 until in or around December 2019.

Plaintiff, LUIS EDUARDO UZHCA, was paid by Defendants approximately $150.00
per day from in or around July 2014 until in or around December 2019.

Plaintiff, LUIS EDUARDO UZHCA, worked approximately sixty-six (66) or more
hours per week at FELLOS NYC CONSTRUCTIONS CORP., and CASTILLO
CONTRACTORS INC., from in or around July 2014 until in or around December
2019.

Plaintiff regularly worked six (6) days per week and approximately eleven (11) hours
per day.

Although Plaintiff, LUIS EDUARDO UZHCA, worked approximately sixty-six (66)
or more hours per week during his employment by Defendants, Defendants did not
pay Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant violation
of the overtime provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.
42.

43,

44,

45.

46,

47.

48,

49,

50.

51.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as
carpenters, or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for
Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required overtime wage
compensation.
Upon information and belief, Defendants employed 25 to 35 employees within the
relevant time period who were subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are known
to Defendants and are readily identifiable through Defendants’ records.
The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.
52.

53.

54.

55.

56.

57.

58.

59.

60.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.
A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
61. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

62. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

63. Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

64, Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

65, Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

66. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiff's primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

67. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
68. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
69. Defendants failed to provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL §195(3)
70, Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that judgment be granted:

a.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;
Awarding Plaintiff unpaid overtime wages;

Awarding Plaintiff liquidated damages pursuant to 29 U.S.C, §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiff prejudgment and post-judgment interest;

Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

oN)
Dated: This day of July 2020

   
  

ALM
Roman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 1:20-cv-03021-ENV-SMG Document1 Filed 07/07/20 Page 10 of 10 PagelD #: 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LUIS EDUARDO UZHCA, individually and on behalf of all others similarly situated,
Plaintiff,
-against-

FELLOS NYC CONSTRUCTIONS CORP., CASTILLO CONTRACTORS INC., and ALFREDO
FERNANDO BAQUIAX TACAM, as individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiff
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

FELLOS NYC CONSTRUCTIONS CORP.
7802 18™! AVENUE

BROOKLYN, NEW YORK 11214

CASTILLO CONTRACTORS INC.
7802 1878! AVENUE
BROOKLYN, NEW YORK 11214

ALFREDO FERNANDO BAQUIAX TACAM

7802 1874! AVENUE
BROOKLYN, NEW YORK 11214

10
